Title: To Thomas Jefferson from Joseph Coppinger, 18 February 1803
From: Coppinger, Joseph
To: Jefferson, Thomas


          
            Pittsburgh 18th February 1803
          
          I did myself the honour of addressing your Excellency on the 3d of January last, enclosing a letter to your neighbour the Rigt. Revd. Doctor Carroll forwarded in the view of establishing character, If such might be eventually useful, in my position towards obtaining the contemplated patent right in preserving animal and vegetable substances, both in their natural, and a cuit State. But on reflection this was perhaps a liberty I should not have taken as possibly thereby I have given your Excellency offence—If such should unfortunately be the case I am really sorry for it. the more as nothing could be more foreign to my views or wishes than such a result, In that case do me the Justice to believe that Ignorance and not want of respect for your Excelly was the true cause. Neither could I now prevail on my self to address you again (having received no answer to my former letter) If the importance of the subject did not appear to Justify me in doing so. By a late act of Congress I perceive aliens will not be granted patent rights untill by residence they have become citizens of the United States; this of course renders the probation indispensible and induces me to make your Excellency the following proposal which will at once give Government and the Country the full and unrestrained benefit of whatever advantages my discoverys are found to possess, and I trust that on a fair and patient trial they will be found numerous and many, whether regarded in a political, commercial, or agriculturel point of view. 
          And of this If I am permitted, and encouraged so to do, your Excellency will if you please be constituted the sole Judge. or If more agreeable to your wishes to call in such other characters as you may think proper to Select in order to assist your Judgment in determining what quantum of compensation I may be Justly entitled to. In that case let me receive it to what amount, and in what manner, and time you may think Proper to determine and direct. But If it should so happen that you do not think me entitled to any in that case let me go empty for I can with truth declare that I do not desire to possess myself, of one single Dollar either of Publick or private property that I have not a fair and honourable claim to. were I actuated by any other motive your Excellency will readily perceive I would not make this Proposal. expecting an answer at what time and in what way you may think proper to direct I am with real respect your Excellencys 
          Most Obt. & Very Hble. Servt.
          
            Joseph Coppinger
          
          
          
            P.S. your answer should I be honoured with one will determine my sending you the memorial containing the Principles and application of this theory and I hope its simplicity and easy practability will be its best recommendation
          
        